 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MILORAD OLIC,                                      No. 2:17-cv-00155 JAM KJN
12                       Petitioner,
13            v.                                         FINDINGS & RECOMMENDATIONS
14    JOE A. LIZARRAGA,
15                       Respondent.
16

17   I. Introduction

18          Petitioner is a state prisoner, proceeding without counsel, with an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. In 2011, petitioner was convicted of attempted

20   murder and was sentenced to thirteen years-to-life in state prison. Petitioner claims that during

21   his incarceration, correctional authorities violated his constitutional rights by forcing him to leave

22   his housing in the administrative segregation unit. After careful review of the record, this court

23   concludes that the petition should be denied.

24   II. Procedural Background

25          On April 7, 2011, petitioner was sentenced to thirteen years-to-life in prison after a jury

26   found him guilty of attempted murder (Cal. Pen. Code, § 664(a)/187(a)) - including

27   enhancements for personally inflicting great bodily injury on a person over 70 (Cal. Pen. Code,

28   § 12022.7(c)) and use of a deadly or dangerous weapon (Cal. Pen. Code, § 12022(b)(1)) – and
                                                        1
 1   inflicting injury on an elder adult (Cal. Pen., § 368(b)(1)). (ECF No. 20 at 10-16.) Petitioner

 2   unsuccessfully appealed the conviction to the California Court of Appeal, Fourth Appellate

 3   District-Division Three. (ECF No. 1 at 2.) Thereafter, the California Supreme Court denied his

 4   petition for review. (ECF No. 1 at 2.) A petition for writ of habeas corpus pertaining to that

 5   conviction is reportedly pending before the United States District Court for the Central District of

 6   California. (ECF No. 1 at 2-3.)

 7            Following disciplinary proceedings in state prison, petitioner filed a petition for writ of

 8   habeas corpus with the California Supreme Court on July 23, 2015. (ECF No. 20 at 18-24.) The

 9   petition was summarily denied on October 28, 2015. (ECF No. 20 at 42-43.)

10            Petitioner filed the instant petition on January 23, 2017. (ECF No. 1.) Respondent filed a

11   motion to dismiss on May 9, 2017, and Petitioner filed objections June 12, 2017. (ECF Nos. 15

12   & 16.)

13            The undersigned issued findings and recommendations on October 5, 2017,

14   recommending the motion be denied and that respondent file an answer to the petition. (ECF no.

15   18.) On December 20, 2017, the district judge adopted the findings in full and ordered

16   respondent to file an answer to the petition within thirty days. (ECF No. 19.)

17            On January 19, 2018, respondent filed an answer. (ECF No. 20.) On February 12, 2018,

18   petitioner filed his traverse. (ECF No. 21.)

19   III. Brief Factual Summary

20            Petitioner is serving an indeterminate sentence of thirteen years-to-life following a
21   conviction for attempted murder. While incarcerated, petitioner was housed in the administrative

22   segregation unit at Mule Creek State Prison. When petitioner was advised in November 2014

23   that, pursuant to a decision of the Institution Classification Committee (ICC), he was to be

24   released to Facility A, he refused to comply with a correctional officer’s order to re-house

25   pursuant to the ICC decision.

26            Petitioner’s refusal resulted in disciplinary proceedings wherein he was found guilty of
27   obstructing a peace officer (refusing assigned housing) in violation of Title 15 California Code of

28   Regulations §3005(c) and assessed the loss of ninety days behavioral credits. Petitioner
                                                         2
 1   exhausted his administrative remedies by appealing the decision at each available level.

 2   IV. Standards for a Writ of Habeas Corpus

 3          An application for a writ of habeas corpus by a person in custody under a judgment of a

 4   state court can be granted only for violations of the Constitution or laws of the United States. 28

 5   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

 6   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

 7   U.S. 62, 67-68 (1991).

 8          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

 9   corpus relief:

10                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
11                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim -
12
                             (1) resulted in a decision that was contrary to, or involved an
13                    unreasonable application of, clearly established Federal law, as
                      determined by the Supreme Court of the United States; or
14
                              (2) resulted in a decision that was based on an unreasonable
15                    determination of the facts in light of the evidence presented in the
                      State court proceeding.
16

17   28 U.S.C. § 2254(d).

18          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

19   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

20   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct.
21   38, 44-45 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v.

22   Taylor, 529 U.S. 362, 412 (2000)). Circuit court precedent “may be persuasive in determining

23   what law is clearly established and whether a state court applied that law unreasonably.” Stanley,

24   633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th Cir. 2010)). However, circuit

25   precedent may not be “used to refine or sharpen a general principle of Supreme Court

26   jurisprudence into a specific legal rule that th[e] [Supreme] Court has not announced.” Marshall
27   v. Rodgers, 569 U.S. 58, 64 (2013) (citing Parker v. Matthews, 132 S. Ct. 2148, 2155 (2012) (per

28   curiam)). Nor may it be used to “determine whether a particular rule of law is so widely accepted
                                                         3
 1   among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be accepted as

 2   correct.” Id. Further, where courts of appeals have diverged in their treatment of an issue, it

 3   cannot be said that there is “clearly established Federal law” governing that issue. Carey v.

 4   Musladin, 549 U.S. 70, 77 (2006).

 5          A state court decision is “contrary to” clearly established federal law if it applies a rule

 6   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

 7   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).

 8   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the

 9   writ if the state court identifies the correct governing legal principle from the Supreme Court’s

10   decisions, but unreasonably applies that principle to the facts of the prisoner’s case.1 Lockyer v.

11   Andrade, 538 U.S. 63, 75 (2003); Williams v. Taylor, 529 U.S. at 413; Chia v. Cambra, 360 F.3d

12   997, 1002 (9th Cir. 2004). In this regard, a federal habeas court “may not issue the writ simply

13   because that court concludes in its independent judgment that the relevant state-court decision

14   applied clearly established federal law erroneously or incorrectly. Rather, that application must

15   also be unreasonable.” Williams v. Taylor, 529 U.S. at 411. See also Schriro v. Landrigan, 550

16   U.S. 465, 473 (2007); Lockyer, 538 U.S. at 75 (it is “not enough that a federal habeas court, in its

17   ‘independent review of the legal question,’ is left with a ‘“firm conviction”’ that the state court

18   was ‘“erroneous”’”). “A state court’s determination that a claim lacks merit precludes federal

19   habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

20   decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541
21   U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal

22   court, a state prisoner must show that the state court’s ruling on the claim being presented in

23   federal court was so lacking in justification that there was an error well understood and

24   comprehended in existing law beyond any possibility for fair-minded disagreement.” Richter,

25   562 U.S. at 103.

26   1
        Under § 2254(d)(2), a state court decision based on a factual determination is not to be
27   overturned on factual grounds unless it is “objectively unreasonable in light of the evidence
     presented in the state court proceeding.” Stanley, 633 F.3d at 859 (quoting Davis v. Woodford,
28   384 F.3d 628, 638 (9th Cir. 2004)).
                                                        4
 1          If the state court’s decision does not meet the criteria set forth in § 2254(d), a reviewing

 2   court must conduct a de novo review of a habeas petitioner’s claims. Delgadillo v. Woodford,

 3   527 F.3d 919, 925 (9th Cir. 2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008)

 4   (en banc) (“[I]t is now clear both that we may not grant habeas relief simply because of

 5   § 2254(d)(1) error and that, if there is such error, we must decide the habeas petition by

 6   considering de novo the constitutional issues raised”).

 7          The court looks to the last reasoned state court decision as the basis for the state court

 8   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

 9   If the last reasoned state court decision adopts or substantially incorporates the reasoning from a

10   previous state court decision, this court may consider both decisions to ascertain the reasoning of

11   the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en banc). “When a

12   federal claim has been presented to a state court and the state court has denied relief, it may be

13   presumed that the state court adjudicated the claim on the merits in the absence of any indication

14   or state-law procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption

15   may be overcome by a showing “there is reason to think some other explanation for the state

16   court’s decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803

17   (1991)). Similarly, when a state court decision on petitioner’s claims rejects some claims but

18   does not expressly address a federal claim, a federal habeas court must presume, subject to

19   rebuttal, that the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289,

20   (2013) (citing Richter, 562 U.S. at 98). If a state court fails to adjudicate a component of the
21   petitioner’s federal claim, the component is reviewed de novo in federal court. Wiggins v. Smith,

22   539 U.S. 510, 534 (2003).

23          Where the state court reaches a decision on the merits but provides no reasoning to

24   support its conclusion, a federal habeas court independently reviews the record to determine

25   whether habeas corpus relief is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v.

26   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent review of the record is not de novo
27   review of the constitutional issue, but rather, the only method by which we can determine whether

28   a silent state court decision is objectively unreasonable.” Himes, 336 F.3d at 853. Where no
                                                        5
 1   reasoned decision is available, the habeas petitioner still has the burden of “showing there was no

 2   reasonable basis for the state court to deny relief.” Richter, 562 U.S. at 98.

 3           A summary denial is presumed to be a denial on the merits of the petitioner’s claims.

 4   Stancle v. Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). While the federal court cannot analyze

 5   just what the state court did when it issued a summary denial, the federal court must review the

 6   state court record to determine whether there was any “reasonable basis for the state court to deny

 7   relief.” Richter, 562 U.S. at 98. This court “must determine what arguments or theories . . . could

 8   have supported the state court’s decision; and then it must ask whether it is possible fairminded

 9   jurists could disagree that those arguments or theories are inconsistent with the holding in a prior

10   decision of [the Supreme] Court.” Id. at 101. The petitioner bears “the burden to demonstrate

11   that ‘there was no reasonable basis for the state court to deny relief.’” Walker v. Martel, 709 F.3d

12   925, 939 (9th Cir. 2013) (quoting Richter, 562 U.S. at 98).

13           When it is clear, however, that a state court has not reached the merits of a petitioner’s

14   claim, the deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal

15   habeas court must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462

16   F.3d 1099, 1109 (9th Cir. 2006).

17   V. Petitioner’s Claim

18           A. The Prison Disciplinary Proceedings

19           Petitioner claims that his constitutional rights pursuant to the Eighth Amendment were

20   violated when he was found guilty at a prison disciplinary hearing “because he has a right to
21   voluntary stay in AdSeg” pursuant to Title 15 California Code of Regulations §§ 3341.5 and

22   3269.1. (ECF No. 1 at 7.) More particularly, he contends “inmates can stay voluntary[ily] in

23   AdSeg,” that “refusing to leave AdSeg can not be interpreted as refusing housing,” and that

24   “safety concerns must be addressed.” (ECF No. 1 at 9-10.) He requests this court grant his

25   petition, “declare the rights of parties,” reverse the finding of guilt, restore the loss of behavioral

26   credits, and “expunge all references to the disciplinary charge from [his] central file.” (ECF No.
27   1 at 10-11.)

28   ////
                                                         6
 1            Respondent counters that this court lacks jurisdiction to adjudicate petitioner’s claim, and

 2   alternatively, interpreting petitioner’s claim to be one challenging the sufficiency of the evidence,

 3   that the state court’s denial of his habeas petition was not unreasonable. (ECF No. 20 at 4-8.)

 4                   Jurisdictional Standards in Habeas Matters
 5
              Federal law provides “two main avenues to relief on complaints related to state
 6
     imprisonment: a petition for habeas corpus (28 U.S.C. § 2254) and a civil rights complaint (42
 7
     U.S.C. § 1983). Muhammad v. Close, 540 U.S. 749, 750 (2004).
 8

 9            In Preiser v. Rodriguez, 411 U.S. 475, 500 (1973), the United States Supreme Court held

10   that “when a state prisoner is challenging the very fact or duration of his physical imprisonment,

11   and the relief he seeks is a determination that he is entitled to immediate or a speedier relief from
12
     that imprisonment, his sole federal remedy is a writ of habeas corpus.” With respect to prison
13
     disciplinary and administrative proceedings, a constitutional claim concerning the application of
14
     rules administered by a prison or penal administrator challenging the duration of a sentence
15
     presents a cognizable claim of custody pursuant to 28 U.S.C. § 2254. See, e.g., Superintendent
16

17   v. Hill, 472 U.S. 445, 454 (1985) (determining a procedural due process claim concerning loss of

18   time credits resulting from disciplinary procedures and findings).
19            In 2016, the Ninth Circuit Court of Appeals considered the issue of whether a habeas
20
     corpus petition was the proper vehicle to challenge a conviction arising from a disciplinary
21
     proceeding where that conviction would not necessarily impact the fact or duration of an inmate’s
22
     confinement. It determined that where success on the merits of a petition challenging the result of
23

24   a disciplinary proceeding would not necessarily impact the fact or duration of confinement, a

25   petitioner’s claim would not fall within “the core of habeas corpus,” meaning the claim could not

26   properly be brought in a habeas corpus action. Nettles v. Grounds, 830 F.3d 922, 934-35 (9th Cir.
27   2016).
28
                                                         7
 1           More specifically, in Nettles, a prisoner serving a life sentence with the possibility of
 2   parole was found guilty of a disciplinary violation and, as a result, had thirty days of good
 3
     conduct credits revoked. Nettles, 830 F.3d at 927. The prisoner subsequently filed a habeas
 4
     petition in federal court seeking restoration of the loss of credits and expungement of the rules
 5
     violation report that led to the disciplinary finding. Id. The district court dismissed the petition,
 6

 7   holding that the prisoner could not prove that expungement of the rules violation report and

 8   restoration of lost credits were likely to accelerate his eligibility for parole. Id.

 9           The prisoner appealed, and on rehearing en banc, the Ninth Circuit held that the district
10
     court lacked jurisdiction over the prisoner’s claim because success on the merits “would not
11
     necessarily lead to immediate or speedier release because the expungement of the challenged
12
     disciplinary violation would not necessarily lead to a grant of parole.” Id. at 934-35. The Ninth
13
     Circuit explained that, under California law, the parole board can “deny parole ‘on the basis of
14

15   any of the grounds presently available to it....’” Id. at 935. Although a disciplinary violation is

16   relevant to whether a prisoner is suitable for parole, “the presence of a disciplinary infraction does
17   not compel the denial of parole, nor does an absence of an infraction compel the grant of parole.”
18
     Id. Accordingly, the Ninth Circuit held that the prisoner’s challenge to the disciplinary finding
19
     did not fall within “the core of habeas.” Id.
20
             Here, like the petitioner in Nettles, petitioner seeks to set aside a disciplinary rule
21

22   violation resulting in a ninety-day loss of credit. However, even if petitioner obtains the relief he

23   seeks, petitioner would not be entitled to immediate release from prison. Certainly, the disputed

24   disciplinary finding may affect the future assessment of petitioner’s parole suitability, but the
25   existence of the rule violation will not compel a determination that petitioner is unsuitable for
26
     parole, nor will its expungement entitle petitioner to a grant of parole. Therefore, petitioner’s
27
     claim does not lie at “the core of habeas corpus.” And, as a result, this court lacks jurisdiction to
28
                                                          8
 1   adjudicate the pending petition. See, e.g., Rouser v. Sullivan, 2019 WL 1934483 (E.D. Cal. May
 2   1, 2019) (same).
 3
             In his traverse, petitioner contends Nettles does not apply because “Nettles is American
 4
     citizen” and does not “face deportation,” and because petitioner is “deportable” he does not
 5
     present a danger to the community, that danger being the “reason for [the parole] board’s
 6

 7   existence.” Petitioner concludes that “[t]here is not theoretical possibility that [he] can remain in

 8   the United States” even if he were released by the parole board. (ECF No. 21 at 1-2.)

 9           Under California law, “the paramount consideration for both the Board and the Governor”
10
     in determining parole suitability is “whether the inmate currently poses a threat to public safety
11
     and thus may not be released on parole.” In re Lawrence, 44 Cal.4th 1181, 1212 (2008). Title 15
12
     California Code of Regulations § 2402 concerns the determination of suitability for parole.
13
     Included is a list of information that shall be considered by the parole board panel, as well as
14

15   circumstances tending to show unsuitability and suitability for parole. (15 Cal. Code Regs.

16   § 2402(b)-(d).) Specifically, § 2402(b) allows for consideration of “any other information which
17   bears on the prisoner’s suitability for release” and (d)(8) reads: “Understanding and Plans for
18
     Future. The prisoner has made realistic plans for release or has developed marketable skills that
19
     can be put to use upon release.” Focusing on deportation as it relates to parole, the lack of a
20
     release plan can result in a finding of unsuitability. See, e.g., Ibarra v. Sisto, 2009 WL 1911628
21

22   at *8 (E.D. Cal. July 1, 2009). More significantly to petitioner’s position here, however, is the

23   fact that any finding regarding dangerousness in light of deportation is entirely speculative. Said

24   another way, even assuming petitioner’s contention that he has been ordered deported following
25   denial of an asylum petition, the fact of deportation alone does not mean petitioner cannot be
26
     found to pose a threat to public safety. Petitioner cannot prove the expungement of the rules
27
     violation report and restoration of behavioral credits are likely to accelerate his eligibility for
28
                                                         9
 1   parole. Nettles, 830 F.3d at 927. In sum, Nettles applies regardless of petitioner’s deportation
 2   status.
 3
               To conclude, the undersigned finds this court lacks jurisdiction to adjudicate petitioner’s
 4
     claim.2 Therefore, it is recommended the claim be DENIED.
 5
                      Conversion of the Habeas Petition
 6

 7             Finally, in Nettles, the Ninth Circuit held that a district court has the discretion to construe

 8   a habeas petition as a civil rights action under 42 U.S.C. § 1983. Nettles, 830 F.3d at 936.

 9   However, recharacterization is appropriate only if it is “amenable to conversion on its face,
10
     meaning that it names the correct defendants and seeks the correct relief,” and only after the
11
     petitioner is warned of the consequences of conversion and is provided an opportunity to
12
     withdraw or amend the petition. Id.
13
               Here, the undersigned does not find recharacterization to be appropriate. As an initial
14

15   matter, prison civil rights actions are subject to different requirements than are federal habeas

16   proceedings, including higher filing fees. Moreover, petitioner has not necessarily named the
17   proper defendants and the relief he seeks here may not necessarily be the same relief he might
18
     seek in a civil rights action. Accordingly, this court should not exercise its discretion to
19
     recharacterize the action.
20
21   VI. Conclusion

22             Accordingly, IT IS HEREBY RECOMMENDED that petitioner's application for a writ of

23   habeas corpus be denied.

24             These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, any party may file written

27
     2
      Because the court lacks jurisdiction, the undersigned need not address respondent’s alternate
28   argument.
                                                      10
 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.”          If petitioner files

 3   objections, he shall also address whether a certificate of appealability should issue and, if so, why

 4   and as to which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if

 5   the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

 6   § 2253(c)(3). Any response to the objections shall be filed and served within fourteen days after

 7   service of the objections. The parties are advised that failure to file objections within the

 8   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 9   F.2d 1153 (9th Cir. 1991).

10   Dated: May 28, 2019

11

12
     Olic.0155.157
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        11
